Defendant was indicted by the grand jury of the county of Ulster for the crime of endangering life by maliciously placing explosives near a building. Defendant pleaded guilty to the indictment and was sentenced by the County Court of Ulster County for an indeterminate term, the minimum of which shall be two years and the maximum of which shall be four years. After being received in State’s prison it was discovered that the defendant was a second offender and he was returned to the Ulster County Court for resentence. The district attorney filed an information charging the previous conviction of the defendant for the . crime of assault in the second degree under which he had been sentenced to Elmira Reformatory. He pleaded guilty to the information. The previous sentence was then annulled and sentence was imposed by the County Court of Ulster County, the minimum of which shall be twenty-five years and the maximum of which shall be fifty years. The sentence was proper under the provisions of the Penal Law. While this court agrees that the sentence is excessive the county judge had no other alternative. The district attorney of Ulster county has written a letter in connection with this appeal in which he says that he feels that the sentence is excessive when all the facts and circumstances are taken into consideration and that he is willing to do whatever is possible to aid the defendant upon an application for executive clemency. The only relief that can be granted is by executive clemency. Judgment of conviction unanimously affirmed. Present —■ Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.